Case 19-02879-dd   Doc 106   Filed 01/08/20 Entered 01/08/20 15:17:49   Desc Main
                             Document     Page 1 of 6
Case 19-02879-dd   Doc 106   Filed 01/08/20 Entered 01/08/20 15:17:49   Desc Main
                             Document     Page 2 of 6
Case 19-02879-dd   Doc 106   Filed 01/08/20 Entered 01/08/20 15:17:49   Desc Main
                             Document     Page 3 of 6
Case 19-02879-dd   Doc 106   Filed 01/08/20 Entered 01/08/20 15:17:49   Desc Main
                             Document     Page 4 of 6
Case 19-02879-dd   Doc 106   Filed 01/08/20 Entered 01/08/20 15:17:49   Desc Main
                             Document     Page 5 of 6
Case 19-02879-dd   Doc 106   Filed 01/08/20 Entered 01/08/20 15:17:49   Desc Main
                             Document     Page 6 of 6
